Citation Nr: 9914034	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-16 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which reopened a previously denied 
claim of entitlement to service connection for hypertension, 
and denied the underlying claim.  The veteran, who had active 
service from October 1973 to October 1977, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review. 


FINDING OF FACT

Competent medical evidence indicates that hypertension was 
present in service.


CONCLUSION OF LAW

Resolving the benefit-of-the-doubt in the veteran's favor, 
hypertension was incurred in service. 38 U.S.C.A. § 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for hypertension was denied by the RO in 
May 1995.  This decision was based in part on a May 1995 VA 
medical opinion that found that a review of the veteran's 
service medical records, revealed that hypertension was not 
present in service.  Since that final rating decision, the 
veteran has submitted new and material evidence in the form 
of a November 1997 medical opinion from a private physician 
which states that the veteran's service medical records show 
mild hypertension in service.  In January 1998, the RO 
reopened the veteran's claim and denied service connection 
for hypertension.  The Board agrees that new and material 
evidence has been submitted to reopen the veteran's claim, 
and that the issue is to be adjudicated de novo.

The Board finds further that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Murphy v. Derwinski 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Service medical records noted that in November 1974, the 
veteran was found to have increased blood pressure readings 
and was treated at the weight control clinic.  In May 1976 he 
spent three days at the hypertension clinic following recent 
elevated blood pressure readings.  An entry noted "history 
also of episode hypertension November 1974 when started on 
weight control program."  The veteran spent an additional 
three days at the hypertension clinic in April 1977.  His 
separation examination report is not of record.  None of the 
veteran's service medical records contain a diagnosis of 
hypertension.  

A March 1995 VA examination report contains a diagnosis of 
hypertension "now in fair control with modest signs of organ 
damage."  The report notes that the veteran reported that he 
"has had this problem since he was in the service."  In May 
1995, a VA physician opined that "[t]he service medical 
records do not document a diagnosis of hypertension or 
evidence supporting a diagnosis of hypertension during 
military service."  Correspondence from a private physician, 
dated in December 1997, reports that the "[p]atient's 
military records show mild hypertension with an average blood 
pressure of 160 systolic and 80 to 90 diastolic."

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In light of the service medical records showing treatment at 
the hypertension clinic for elevated blood pressure, and the 
private physician's opinion, a reasonable doubt arises as to 
whether the veteran's hypertension was incurred in service.  
Under 38 C.F.R. § 3.102, when reasonable doubt arises, "such 
doubt will be resolved in favor of the claimant."  
Accordingly, it is the opinion of the Board that reasonable 
doubt is to be resolved by upholding the veteran's claim for 
entitlement to service connection for hypertension.


ORDER

Entitlement to service connection for hypertension is 
established.



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals

 

